DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 3, 5-19, 22, 24-38, 40-42, 44, and 46-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 August 2022.

Claim Interpretation
The various “units” in the claims were reviewed to determine whether they invoke 112(f) and the determination was made that each of the various “units” recited sufficient structure in the claims to avoid a 112(f) interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 43, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US 11,025,761 B1, hereinafter, Shim).
Regarding claims 39 and 45, Shim teaches a touch sensing device applied to an electronic apparatus (Fig.1, mobile terminal 100), comprising: 
a side portion including a cover (Fig. 2, side case 104) formed of a first nonconductive material (Col. 29, lines 20-24, non-conductive mold 1042),  and a frame coupled to the cover (Figs. 2-3, 6, 8, Col. 29, lines 14-29, conductive member 1041 of  case 104), formed of a second material the same as or different than the first nonconductive material (Col. 29, lines 14-29, conductive member 1041 made of a metal material);
a touch switch unit (Fig. 1, a user input unit 123)  including a touch member that is a portion of the cover (Figs.2-3, 7 and 9b, mold 1042/flexible substrate 212), 
and a force member that is a portion of the frame (Col. 31, lines 16-17, the user input unit 123 may be implemented with a force sensor 210. Fig. 9b, force sensor 210. Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b); 
a touch sensing unit (Fig. 2-3, 10-11, a user input unit 123a, see Col. 16, lines 61-Col. 17, lines 4. Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual input key.)  disposed inside the cover (Figs. 2-3, user input unit 123 disposed within case 104)  and configured to output a first sensing signal, depending on whether a contact is applied to the cover (Fig. 9b, Col. 31, lines 53-Col. 32, lines 3, When the user presses the side case 104, the conductive member 1041 is bent, and the current flows in the sensing coil 211b as the distance between the conductive member 1041 and the sensing coil 211b is reduced); and 
a force sensing unit including a sensing coil (Fig. 9b, inductive force sensor 210 including a sensing coil 211b)  disposed to be spaced apart from an internal side surface of the frame (Fig. 9b shows sensing coil 211b spaced apart from an internal side surface by spacer 213), the force sensing unit being configured to output a second sensing signal having a variable magnitude, depending on whether a pressing touch is applied through the frame (Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b, The conductive member 1041 of the side case 104 may be used as the metal layer); and 
a circuit unit (Fig. 1, 123 and 180) configured to detect whether a touch is input by the human body, based on the sensing signal and the second sensing signal (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors. Fig. 1, Col. 31, lines 54-67 describes inductance force sensing).
Regarding claim 43, Shim teaches the circuit unit comprises: 
a first detection unit (Fig. 10 shows two force sensors 210 protruding thereby teaching a first  detection unit. Fig. 9b, inductive force sensor 210) configured to output a first detection signal in response to a magnitude of the first sensing signal being greater than or equal to a first threshold value (Col. 31, lines 63-66, When the user presses the side case 104, the conductive member 1041 is bent, and the current flows in the sensing coil 211b as the distance between the conductive member 1041 and the sensing coil 211b is reduced. Examiner notes this the sensing of user pressing the side case teaches a magnitude of a first sensing signal being greater than a first threshold); 
a second detection unit (Fig. 10 shows two force sensors 210 thereby teaching a second  detection unit. Fig. 9b, inductive force sensor 210)  configured to output a second detection signal in response to a magnitude of the second sensing signal being greater than or equal to a second threshold value (Second force sensor 210 will have a second threshold value); and 
a touch detection circuit configured to determine whether the touch is input by the human body, based on the first detection signal and the second detection signal (Col. 31, lines 63-66, (Col. 31, lines 63-66, When the user presses the side case 104, the conductive member 1041 is bent, and the current flows in the sensing coil 211b as the distance between the conductive member 1041 and the sensing coil 211b is reduced).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 11,025,761 B1, hereinafter, Shim) in view of official notice.
Regarding claims 1, and 20, Shim teaches a touch sensing device (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input)  applied to an electronic apparatus (Fig.1, mobile terminal 100) including a side portion having a cover (Fig. 2, side case 104),  and a frame coupled to the cover (Figs. 2-3, 6, 8, Col. 29, lines 14-29, conductive member 1041 of  case 104), and a touch switch unit (Fig. 1, a user input unit 123) including a first touch member that is a portion of the cover (Figs.2-3, 7 and 9b, mold 1042/flexible substrate 212) and a first force member that is a portion of the frame (Col. 31, lines 16-17, the user input unit 123 may be implemented with a force sensor 210. Fig. 9b, force sensor 210. Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b), the touch sensing device comprising: 
a first touch sensing unit (Fig. 2-3, 10-11, a user input unit 123a, see Col. 16, lines 61-Col. 17, lines 4. Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual input key.) disposed inside the cover (Figs. 2-3, user input unit 123 disposed within case 104) and including a first sensing electrode (Fig. 9b, conductive member 1041) and a first sensing inductor (Fig. 9b, sensing coil 211b) electrically connected to each other and configured to output a first sensing signal, depending on whether a contact is applied to the cover (Fig. 9b, Col. 31, lines 53-Col. 32, lines 3, When the user presses the side case 104, the conductive member 1041 is bent, and the current flows in the sensing coil 211b as the distance between the conductive member 1041 and the sensing coil 211b is reduced); 
a first force sensing unit including a first sensing coil (Fig. 9b, inductive force sensor 210 including a sensing coil 211b) disposed to be spaced apart from an internal side surface of the frame (Fig. 9b shows sensing coil 211b spaced apart from an internal side surface by spacer 213), wherein inductance of the first force sensing unit varies depending on a change in distance between the first sensing coil and the frame according to a pressing touch applied through the first force member or the frame (Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b, The conductive member 1041 of the side case 104 may be used as the metal layer); and 
a circuit unit (Fig. 1, 123 and 180) configured to detect whether a touch of the human body is input, based on variations in the capacitance of the first touch sensing unit (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors) and variations in the inductance of the first force sensing unit (Fig. 1, Col. 31, lines 54-67 describes inductance force sensing).
Regarding the limitation stating a capacitance of the first touch sensing unit varies depending on parasitic capacitance formed between the first sensing electrode and a human body according to a contact of the human body applied through the first touch member, Examiner takes official notice that as a finger gets closer to a circuit such as Shim's user input circuit, the capacitance between the finger and the circuit would change because capacitance varies with distance (i.e., the distance between the finger and the circuit).  It would have been to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shim in view of official notice to  better predict how the device of Shim would operate.  Examiner notes the claim does not require that touch sensing unit measures capacitance or makes decisions upon the measured capacitance. Amending the claim accordingly is expected to overcome the rejection. 
Regarding claim 51, Shim teaches an electronic apparatus (Fig.1, mobile terminal 100)  , comprising: 
a cover(Fig. 2, side case 104) including a touch member (Figs.2-3, 7 and 9b, mold 1042/flexible substrate 212); 
a frame coupled to the cover(Figs. 2-3, 6, 8, Col. 29, lines 14-29, conductive member 1041 of  case 104)  and including a force member(Col. 31, lines 16-17, the user input unit 123 may be implemented with a force sensor 210. Fig. 9b, force sensor 210. Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b); 
a touch sensing unit (Fig. 2-3, 10-11, a user input unit 123a, see Col. 16, lines 61-Col. 17, lines 4. Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual input key) comprising a sensing electrode (Fig. 9b, conductive member 1041) and an inductor (Fig. 9b, sensing coil 211b) disposed inside the cover (Figs. 2-3, user input unit 123 which includes sensing coil 211b disposed within case 104); and 
a force sensing unit including a sensing coil (Fig. 9b, inductive force sensor 210 including a sensing coil 211b)  disposed to be spaced apart from an internal side surface of the frame (Fig. 9b shows sensing coil 211b spaced apart from an internal side surface by spacer 213), the force sensing unit having an inductance that varies in response to deflection of the frame caused by a force applied to force member (Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b, The conductive member 1041 of the side case 104 may be used as the metal layer); and 
a circuit unit (Fig. 1, 123 and 180) configured to recognize a touch input by the human body, based on the capacitance (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors)  and the inductance (Fig. 1, Col. 31, lines 54-67 describes inductance force sensing).
Regarding the limitation stating and having a capacitance that varies in response to contact of the touch member by a human body and a circuit unit , Examiner takes official notice that as a finger gets closer to a circuit such as Shim's user input circuit, the capacitance between the finger and the circuit would change because capacitance varies with distance (i.e., the distance between the finger and the circuit).  It would have been to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shim in view of official notice to  better predict how the device of Shim would operate.  Examiner notes the claim does not require that touch sensing unit measures capacitance or makes decisions upon the measured capacitance. Amending the claim accordingly is expected to overcome the rejection.
Regarding claim 52, Shim teaches the circuit unit comprises: 
a detection circuit (Fig. 1, sensing unit 140 and input unit 120 comprising user input unit 123) configured to output a first detection signal based on a variation in the capacitance (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors), and output a second detection signal based on a variation in the inductance (Fig. 1, Col. 31, lines 54-67 describes inductance force sensing); and 
a touch identification circuit (Fig. 1, input unit 123, sensing unit 140, and controller 180) configured to recognize the touch input by the human body, in response to the first detection signal being higher than a first threshold value (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors. Examiner notes a threshold exists when determining touch versus no touch) and the second detection signal being higher than a second threshold value (Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b, The conductive member 1041 of the side case 104 may be used as the metal layer.  Examiner notes this teaches a second threshold).
Regarding claim 53, Shim teaches the circuit unit comprises: 
a detection circuit (Fig. 1, sensing unit 140 and input unit 120 comprising user input unit 123) configured to output detection signals based on variations in the capacitance (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors) and the inductance (Fig. 1, Col. 31, lines 54-67 describes inductance force sensing); and 
a touch identification circuit (Fig. 1, input unit 123, sensing unit 140, and controller 180) configured to recognize the touch input by the human body, based on comparisons of the detection signals to threshold values (Fig. 1, Col. 6, lines 27-31 a user input unit 123 includes a touch-sensitive, virtual  input. Col. 11, lines 25-30, a touch sensor may sense a touch using capacitive type sensors. Examiner notes a threshold exists when determining touch versus no touch. Col. 31, lines 54-57 describes a process which will compare to another inductive threshold).

Claim(s) 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 11,025,761 B1, hereinafter, Shim) as applied to claim 1 above, and further in view of Jaeger (US 2002/0036622 A1).
Regarding claims 2 and 21, Shim teaches the first sensing electrode (Fig. 9b, conductive member 1041) is disposed inside the first touch member (Fig. 7 and 9b, mold 1042/flexible substrate 212)  the first touch member being a portion of the cover (Figs. 2-3, 7 and 9, mold 1042/flexible substrate 212 is a portion of case 104), wherein the first sensing inductor is mounted on a substrate (Fig. 9b, inductive force sensor 210 including a sensing coil 211b is mounted on a substrate as shown).
Shim is not relied upon for teaching the first touch sensing unit further includes a first connection wire electrically connecting the first sensing electrode and one end of the first sensing inductor to each other.
Jaeger teaches a first touch sensing unit (Fig. 4, touch sensing of upper surface(s) 57, 61) further includes a first connection wire (Fig. 4, point 54 and conductor 56) electrically connecting the first sensing electrode (Fig. 4, capacitor 53 and conductive annular ring 57) and one end of the first sensing inductor to each other (Fig. 3-4, [0024-0025]).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Shim with Jaeger such that the first touch sensing unit includes a first connection wire as it provides a connection between sensing components. 

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 11,025,761 B1, hereinafter, Shim) as applied to claim 1 above, and further in view of Howard et al. (US 2010/0045360 A1, hereinafter, Howard).
Regarding claims 4 and 23, Shim teaches the first sensing coil (Fig. 9b, inductive force sensor 210 including a sensing coil 211b) is disposed to be spaced apart from the first force member (Col. 31, lines 54-57, The inductive force sensor may recognize a user input by sensing the current induced by change in distance between a sensing coil 211b and a metal layer spaced a predetermined distance from the sensing coil 211b) and is mounted on a substrate to oppose an internal side surface of the first force member (Fig. 9a, sensing coil 211b is mounted on a substrate to oppose an internal side surface of metal layer conductive member 1041), wherein the first force member is a portion of the frame (Figs. 2-3, and 9, metal layer conductive member 1041 is a portion of side case 104). 
	Shim is not relied upon for teaching the first force sensing unit further includes a first support member including a first body member supported by an internal structure of the frame and configured to support a portion of the substrate on which the first sensing coil is mounted, and first column members supported on the first body member and attached to ends of the first force member.
	Howard discloses a force detection device wherein the first force sensing unit (Fig. 6, a-d, [0046]) further includes a first support member (Fig. 5, PCB 5) including a first body member supported by an internal structure of the frame (see Figs. 2 & 5) and configured to support a portion of the substrate on which the first sensing coil (Figs. 4-6, inductances 4) is mounted (See figs. 4-6), and first column members supported on the first body member and attached to ends of the first force member (Figs. 5-6 show column members supported on the first body member attached to a-d).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Shim with Howard to allow a structure arrangement similar to that which is taught by Howard to be carried out in a device similar to that which is taught by Shim to provide a simple inductive method for detecting user input (Howard, [0007]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN P BRITTINGHAM/Examiner, Art Unit 2622         

                                                                                                                                                                                               /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622